DISSENTING OPINION.
I agree fully with the majority that it was within the power of the county court to make contributions from county road funds to the improvement district to aid in paving a street, and that the warrant payable during the year for which an appropriation was made was valid, but I dissent from that portion of the opinion which holds that warrants payable in future years are valid.
The case contains no element of contractual relation between the county and the improvement district. The power of the county court over public highway does not arise out of any contractual relation, but is derived from the Constitution, and the power is exercised as a public function. The county court may contract with an individual or a corporation with reference to the construction or improvement of the public highways, but it has no authority under the Constitution to enter into a contract with another public agency with reference to the cost of improving highways. The county may, as before stated, make donations in aid of the work being done on the highways by an improvement district or by a municipality, but it is not bound by a mere agreement to share the expense. Eliminating, therefore, an element of contract, the only thing that the county court could do was to make appropriations of the county funds and, when collected, make such contributions out of those funds as the county court saw fit. There could be no contributions *Page 240 
from the funds until the same had been regularly appropriated by the quorum court, and that court has no authority to appropriate funds except for one year. If the quorum court can appropriate funds for two or more years, it can do so for a dozen years. The Constitution (art. 7, 30) contemplates that the quorum court shall meet annually for the purpose of levying taxes for the ensuing year and making appropriations of the revenues thus raised.
My conclusion is that the warrants payable during the years 1925 and 1926 are invalid, and that the relief prayed for should have been granted.
Mr. Justice HART agrees with me in these views.